CARDCONNECT, LLC
PLAINTIFF,

VS.

LAW OFFICE OF FRANCISCO J.
RODRIGUEZ and FRANCISCO J.
RODRIGUEZ,
DEFENDANTS/THIRD-PARTY
PLAINTIFF

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
CENTRAL ISLIP DIVISION

CASE NO. 2:20-CV-01526

 

LAW OFFICE OF FRANCISCO J.
RODRIGUEZ AND FRANCISCO J.

RODRIGUEZ,
DEFENDANTS/THIRD-PARTY
PLAINTIFF
VS. CASE NO. 2:20-CV-01526

ANTONIO JUAREZ HERNANDEZ,
NEREYDA VEGA, ROYAL LIBERTY

OIL LEASING, LLC, AND ROYAL
INTERNATIONAL INVESTMENT GROUP,

LLC,

THIRD-PARTY DEFENDENTS.

MO) MN 0) (0) 6) C0) 1) CO (09 CI CO) [007 (0) (0 6) 60) 9) C4.) CO).

AFFIDAVIT IN SUPPORT OF MOTION FOR SUBSTITUTE SERVICE

I, FRANCISCO J. RODRIGUEZ, being duly sworn, hereby testify as follows:

1.

2.

| am of the age of majority and am competent to testify as to the matters in
this affidavit

| have attempted service on Antonio Juarez Hernandez via the Hague
Convention on September 4, 2020 by sending the service packet to the
Ministry of Foreign Affairs in Mexico, but have been unsuccessful.

To date, | have not been contacted by the Ministry of Foreign Affairs in
Mexico regarding the service request, and have attempted following up with
that department without success.

| request that this Court sign an order allowing service of process on Antonio
Juarez Hernandez via email at a.juarezhernandez@hotmail and
a.juarez.hernandez1960@hotmail.com.
5. | have previously communicated with Antonio Juarez Hernandez via email
at his email addresses stated above, and he has responded using the above
email addresses.

6. The contract of employment that he signed provides that our contract is
entered in Hidalgo County, Texas, which shall also be the place of
performance and payment in accordance with the terms of the contract.
(Dkt 30-2).

7. Further affiant sayeth not.

Dated: March 2, 2021 Respectfully submitted,

     
 

     

 

By: Jb 2"
(_/TRBRCISZO J. RODRIGUEZ, PRO SE
\/ 1741 West Nolana, Suite A

McAllen, Texas 78504

Telephone No.: (956) 687-4363

Telecopier No.: (956) 687-6415

frankr@mcallenlawfirm.com

 
  
 

SUBSCRIBED AND SWORN TO BEFORE ME on this 2" day of March 2021.

AO LWOL | Vidupw
Notary Public in and for the State of Texas

ig Fap SONIA MAUPIN

(s, SA, Notary ID #1048985
Ss ie} My Commission Expires
O85 wy November 28, 2023

PE a a ee

 

Commission Expires:

 

 

MitactSbiaatt Bing ch
rar a

 
